Citation Nr: 0424183	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether termination of the appellant's Department of Veterans 
Affairs (VA) non-service-connected death pension benefits, 
effective December 1, 1999, based on excessive countable 
annual income, was proper.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:        California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1946; he died in May 1982. The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000, determination by the Los 
Angeles, California RO terminating the appellant's death 
pension benefits due to excessive income.

In January 2002, the Board remanded the case to the RO to 
afford the appellant a hearing.  On February 4, 2002, the 
veteran appeared and offered testimony at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.  

The Board again remanded the case in June 2002 for further 
development, and the case was returned to the Board in July 
2004.  

In both prior remands, the Board noted that the appellant had 
raised the issue of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans Affairs improved 
pension benefits in the amount of $16,958.  That issue was 
referred to the RO for adjudication.  Since it does not 
appear that the RO has yet adjudicated this issue, it is 
again referred to the RO for such adjudication.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The appellant, who is the veteran's widow, began 
receiving pension benefits in September 1982.  

3.  Beginning December 1, 1999, even with reductions from 
countable income for unreimbursed medical expenses, her 
income, consisting of Social Security benefits and payments 
from an inheritance, was excessive for payment of improved 
death pension benefits.  


CONCLUSION OF LAW

Improved death pension benefits were properly terminated 
effective December 1, 1999, due to excess countable income.  
38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate her claim, of what evidence she is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
(implementing the VCAA) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in December 2002, the RO provided 
notice as to what evidence the appellant was responsible for, 
and what evidence VA would undertake to obtain.  The notice 
essentially told her to submit relevant evidence, by 
informing her that she should report unreimbursed medical 
expenses and complete a pension eligibility verification 
report (EVR).

In the statement of the case and supplemental statements of 
the case, the RO informed the appellant of what the evidence 
needed to show, in order to substantiate her claim.  These 
documents told her that her pension had been terminated for 
excessive income, and implicitly that evidence of reduced 
income or increased deductions was needed to substantiate the 
claim.  Given the foregoing, there is no issue as to whether 
VA has complied with its duty to notify the appellant of her 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.

In Pelegrini, the majority provided a remedy in the case of 
delayed notice, which consisted of remanding the case so that 
VA could provide the necessary notice.  Here, the appellant 
received that remedy when the Board remanded her claim in 
June 2002 for additional development which was subsequently 
accomplished.  

VA has also obtained all relevant records in connection with 
the claim on appeal.  These actions have complied with VA's 
duty to assist the appellant with the development of her 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board points out that the disposition of the instant 
appeal turns not on any medical evidence, but rather on the 
appellant's countable income and any medical expenses she has 
incurred which can be used to offset her countable income.  
Accordingly, an examination is not necessary.  The Board 
consequently finds that VA's duty to assist the appellant in 
obtaining records in connection with the instant appeal has 
been fulfilled.  See Wood v. Derwinski, 1 Vet. App. 190 
(1990).  

Analysis

In September 1982, the appellant was informed that she had 
been awarded death pension benefits, effective May 1, 1982.  
In March 2000, the RO terminated the award of death pension 
benefits effective March 1, 1997, due to excess income, 
including the receipt of an inheritance and receipt of Social 
Security benefits, effective May 1998.  

In an EVR received in January 2000, the appellant reported 
that she began receiving $385 per month in Social Security 
benefits, beginning in May 1998.  She also reported that she 
was in receipt of $500 per month from a "special needs 
account" as a result of an inheritance from her father, 
effective February 1999.  By a decision dated in March 2000, 
the appellant was advised that her VA death pension benefits 
would be terminated because her countable annual income of 
$6,000.00 exceeded the maximum annual rate of $5,688.00.  

At her hearing, the appellant discussed the appeals process.

In December 2002, the appellant submitted additional 
information showing her income between 1997 and 2002, 
consisting of Social Security payments.  No additional 
information pertaining to her inheritance was included.  She 
also submitted medical expense reports (VA Form 21-8416) 
reflecting her medical expenses during that period.  In a 
March 2004 correspondence to the appellant, the RO calculated 
her countable income for VA purposes, using her medical 
expenses to reduce her overall income.  

In this regard, the Board notes that while the copy of a will 
is dated February 5, 1997, there is no indication of record 
regarding the effective date of the inheritance payments, the 
monthly amounts, or when the payments actually began.  The 
appellant failed to respond to RO correspondence dated in 
April 2003 requesting such information.  Thus, in the 
calculations of the appellant's countable income, the RO used 
the information provided by the appellant in January 2000 
which noted that she began receiving income in the amount of 
$500 per month from a "special needs account" as a result 
of an inheritance from her father beginning in February 1999.  
Based on computation of her Social Security payments, the 
$500 per month inheritance payments and reduction for 
unreimbursed medical expenses, the reduced figure was still 
in excess of the statutory income limitations for the period 
beginning in December 1999.  

Thus, since her income was excessive, she did not qualify for 
VA death pension payments.  

The Board notes that the pension benefits are income based.  
Death pension benefits are intended to provide for the 
surviving spouses of such veterans.  Under the applicable 
governing legal criteria, the maximum rate of improved death 
pension is reduced by the amount of the countable income of 
the beneficiary.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for purposes of entitlement to pension 
under the improved death pension program, payments of any 
kind from any source are counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  

In this regard, the Board notes that the will submitted by 
the appellant, specifically states that the purpose and 
intention of the trust is to supplement and not replace any 
government benefits available to the appellant.  However, VA 
regulations are clear in this case that neither Social 
Security benefits nor inheritance payments (no matter how 
intended) are included among the exclusions from countable 
income specifically set forth in 38 C.F.R. § 3.272.  
Consequently, such payments are considered countable income.  

Nevertheless, a surviving spouse may exclude unreimbursed 
medical expenses that are in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse as in effect during the applicable 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2) (2003).  In this case, the 
appellant's countable income was reduced for the annualized 
period beginning in 1997, to account for unreimbursed medical 
expenses; however, the medical expenses provided by the 
appellant for the time period between 1999 and 2002 were not 
enough to reduce her countable income to below the statutory 
limit for the payment of pension each of those years.  

The termination of death pension benefits was therefore 
proper, under the governing law and regulations, and the 
Board is without the authority to disregard applicable 
statutes, VA regulations, instructions of the Secretary, or 
precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 19.5.  While the Board is sympathetic 
with the difficulty of living on a fixed income, the Board 
cannot award a benefit unless authorized by law.  See Andrews 
v. Principi, 351 F.3d 1134, 1137-8 (Fed. Cir. 2003) (holding 
that equitable considerations could not permit payment 
earlier than an effective date established by law).  

In this case the evidence as to the appellant's income and 
expenses is not in dispute.  The evidence is all to the 
effect that her income was excessive, and therefore warranted 
termination of her pension effective December 1, 1999.


ORDER

Termination of the appellant's VA non-service-connected death 
pension benefits, effective December 1, 1999, based on 
excessive countable annual income, was proper; the appeal is 
denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



